Opinion issued May 24, 2007

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00584-CV
____________

BILL RUSSELL AND SHERRI RUSSELL,  Appellants

V.

ALLSTATE TEXAS LLOYDS INSURANCE COMPANY,  Appellee



On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 05-65283



MEMORANDUM OPINION
 The Court today considered the motion to dismiss this appeal filed by
appellants, Bill Russell and Sherri Russell.  Appellants' motion is granted and this
appeal is dismissed.  Tex. R. App. P. 42.1(a).  The Clerk is directed to issue mandate
immediately.  Tex. R. App. P. 18.1.

PER CURIAM


Panel consists of Justices Nuchia, Hanks, and Bland.